SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1128
KA 14-00432
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                     V                              MEMORANDUM AND ORDER

CHARLES MICHAEL ENRIGHT, DEFENDANT-RESPONDENT.


SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH MERVINE OF
COUNSEL), FOR APPELLANT.

STEPHEN M. LEONARDO, ROCHESTER (MICHAEL S. STEINBERG OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Monroe County Court (Douglas A.
Randall, J.), entered May 28, 2013. The order granted defendant’s
motion to suppress the results of the chemical test of defendant’s
blood.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law and on the facts, the motion is
denied, and the matter is remitted to Monroe County Court for further
proceedings on the indictment.

     Memorandum: The People appeal from an order granting defendant’s
motion to suppress the results of a chemical test of defendant’s
blood, which had been taken from defendant more than two hours after
his arrest (see generally Vehicle and Traffic Law § 1194 [2] [a] [1]).
The motion was made on May 21, 2013, more than 45 days after
defendant’s arraignment on February 14, 2013, and was therefore
untimely as a matter of law (see CPL 255.20 [1]). We conclude that
County Court abused its discretion in entertaining and granting the
untimely motion because there was no good cause shown by defendant for
an extension of time (see CPL 255.20 [3]; see generally People v
Lawrence, 64 NY2d 200, 206; People v Cimino, 49 AD3d 1155, 1156, lv
denied 10 NY3d 861). Contrary to the court’s determination that it
should or could in its discretion entertain the motion because
defendant did not learn of the time of the arrest until a Mapp hearing
on May 10, 2013, we note that the discovery packet provided to
defendant by the People on March 5, 2013 showed the time of
defendant’s arrest, thereby providing him with a basis for moving to
suppress the blood test results within 45 days of arraignment.


Entered:   November 14, 2014                      Frances E. Cafarell
                                                  Clerk of the Court